DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2, 5, 7, 9 – 11, 24. Claims 4, 17, & 22 were previously cancelled and claims 18 – 21, 23, & 25 were previously withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5 – 16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mata et al. (“A three-dimensional scaffold with precise micro-architecture and surface micro-textures,” Biomaterials, Volume 30, Issue 27, September 2009, Pages 4610-4617), in view of Schwartz et al. (WO 2016/118349).
With regard to claims 1 & 24, Mata et al. teach a 3D scaffold structure for cell attachment and growth manufactured by microfabrication of a mold using epoxy-based photoresist (SU-8), followed by dual-sided molding of a single layer of PDMS, alignment, stacking, adhesion of multiple two dimensional (2D) PDMS layers to achieve a 3D structure. The 3D scaffold contains deep holes (Section 3.1 & Fig. 2). Scaffolds were rinsed with phosphate buffered saline (PBS) and then placed inside a syringe for loading of the cells (Section 2.2.3). As shown in Fig. 2 below, Mata et al. teach scaffold containing parallel gaps (holes) in the layers, and continuous linear parallel substrate surfaces adjacent said parallel holes.


    PNG
    media_image1.png
    794
    709
    media_image1.png
    Greyscale

	Mata et al. do not teach an organometallic/phosphonate adduct and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
 NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (Fig. 2 & pg. 30). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (Pg. 10, Lines 19 – 28). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (pg. 12, lines 13 – 14).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat the substrate with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the 

    PNG
    media_image3.png
    657
    777
    media_image3.png
    Greyscale

The prior art teaches the same type of cells (NIH 3T3 fibroblasts) are grown on the same type of substrate (PEEK) using the same type of cell-adhesive phosphonate (SAMP) ligand patterned in the same parallel configuration as Applicant’s 3D construct. Applicant teaches parallel stripes are 30 µm wide and separated by 30 µm (pg. 8). Schwartz et al. teach the parallel patterns (stripes) are 30 µm wide (pg. 12) separated by less than 30 µm (Fig. 6B & 9). Therefore, the parallel stripe-patterned layer taught by MPEP 2112.

Regarding claims 2 & 24, Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (Pg. 17, Lines 15 – 17). It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.
Regarding claim 3, Mata et al. teach the 2D scaffold is in layer (sheet) form. Schwartz et al. teach the scaffold is in the form of a tube-like structure, such as a rolled up system (Pg. 5, Lines 27 – 30) from a sheet form (Applicant’s “two dimensional construct”) (Figs. 1 & 5).
Regarding claim 5, both Mata et al. and Schwartz et al. fail to teach holes comprise up to 30% of the nominal surface area of said polymer substrate.
 	Mata et al. teach physical characteristics of the scaffold, defined by the micro-architecture (porosity, pore geometry, interconnectivity) and the surface micro-textures (surface topography) are known to extensively influence cell function and play a crucial role in tissue regeneration (Section 1). Absent a showing of criticality with respect to % holes of nominal surface area (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the % holes (porosity) of the nominal surface area through routine experimentation in order to achieve the desired rate of cell growth and tissue regeneration.  It has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, claim 6 defines the product by how the product was made.  Thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure containing holes in the polymer substrate.  Mata et al. suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Regarding claims 7 – 9, Schwartz et al. teach the oxide is a metal oxide, preferably zirconium oxide (Pg. 21, Lines 3 – 16), such as zirconium tetra(tert-butoxide) (Pg. 8, Lines 1 – 25, Pg. 12, Lines 8 & 22, Pg. 16, Line 7, Pg. 25, Line 19).
claims 10 – 13 & 24, Schwartz et al. teach the phosphonic acid contains functionality adapted for cell binding (Pg. 5, Lines 14 – 16). The phosphonic acid comprises one or more functional groups selected from the group consisting of polyol moieties, sugar alcohol moieties, hydroxyl functional groups, amino functional groups, carboxylic acid functional groups, carboxylate ester functional groups, phosphonic acid functional groups, phosphonate functional groups, ether functional groups, alkyne functional groups, azide functional groups and thiol functional groups (Pg. 4, Lines 6 – 30 & Pg. 6, Lines 7 – 25) (claim 11), more preferably an α,ω-diphosphonic acid (claims 12 & 24), such as 1,4-butanediphosphonic acid (Pg. 4, Line 12, Pg. 6, Lines 6 – 7) (claim 13).
Regarding claims 14 – 16, Schwartz et al. teach cells are attached to the construct to form an extracellular matrix (ECM) aligned with the (SAMP) pattern using shadow mask technique (Pg. 5, Lines 21 – 23, Pg. 13, Line 26 – Pg. 15, Line 14, & Fig. 2) (claims 14 – 15). The cells comprise NIH 373 fibroblasts (Pg. 13, Line 26, Pg. 14, Line 9) (claim 16).

Claims 1 – 3, 5 – 16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (U.S. Patent No. 8,796,015 B2), in view of Schwartz et al. (WO 2016/118349).
With regard to claim 1, Gingras teaches a tissue scaffold (Applicant’s “3D construct”) that supports cell attachment, comprising stacks of films (“layers of a 2D construct”) that supports cell attachment and align across two dimensions, each film (“2D construct”) (Fig. 1H) consists of a biocompatible polymer base layer (Applicant’s 

    PNG
    media_image4.png
    449
    362
    media_image4.png
    Greyscale

Gingras teaches one or more surfaces of the scaffold can be coated with one or more molecules involved in cell adhesion (Col. 3, Lines 47 – 58). However, Gingras does not teach molecules involved in cell adhesion formed in continuous stipe patterns, an organometallic/phosphonate adduct, and a substrate directly reactive with a cell-adhesive phosphonate or phosphonic acid (SAMP) via bridging the organometallic layer.
Schwartz et al. teach 2D scaffolds for tissues and uses thereof for supporting cell attachment/alignment.  The 2D scaffold comprises a substrate, a striped patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is  NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (Fig. 2 & pg. 30). Additionally, Schwartz et al. teach the SAMP is pattern in stripes (Applicant’s “continuous lines”/“linear”) (Pg. 10, Lines 19 – 28). The stripes had targeted dimensions of about 30 µm x 30 µm (micron-dimensioned) (pg. 12, lines 13 – 14).

    PNG
    media_image2.png
    450
    494
    media_image2.png
    Greyscale

Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat each film (polymer substrate) with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (Fig. 2) to the surface of the 3D scaffold taught by Gingras such that cell growth is aligned with the adhesive coating formed as parallel stripes. These cells are grown for peripheral nerve repair (Pg. 11, Line 3).
capability of cell growth to confluence. Additionally, argument that one of ordinary skill in the art would not expect the holes in the 3D stack to not interfere with cell alignment on the chemical pattern and grow the confluence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Regarding claims 2 & 24, Gingras teaches the films may be formed of nylon (polyamide) (claim 24) or polyarylether ketone (claim 2) (Col. 12, Lines 25 – 28 & 39). Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (PEEK) (Pg. 17, Lines 15 – 17). Polyetherether ketone is a subclassification of polyarylether ketone. It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.
Regarding claim 3, as shown in Fig. 1H above, Gingras teaches the 2D scaffold is in layer (sheet) form. Schwartz et al. teach the scaffold is in the form of a tube-like structure, such as a rolled up system (Pg. 5, Lines 27 – 30) from a sheet form (Applicant’s “two dimensional construct”) (Figs. 1 & 5).
Regarding claim 5, Gingras teaches the scaffold openings defining the pores has a porosity (% of holes in the nominal surface area of the polymer substrate) is controlled to the range of about 10% to 95% (Col. 9, Lines 29 – 30), which overlaps Applicant’s claimed range of about 3% to about 30%.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 6, Gingras teaches the pores (openings/holes) of the film may be formed by subjecting a single film (“2D construct”) to a laser ablation process (Col. 11, Lines 35 – 43). 
Gingras does not teach the laser ablation step occurs after first applying and removal of a photoresist-coating to the polymer film (“substrate”).
Claim 6 defines the product by how the product was made.  Thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure containing holes in the polymer substrate.  Gingras teaches suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Regarding claims 7 – 9, Schwartz et al. teach the oxide is a metal oxide, preferably zirconium oxide (Pg. 21, Lines 3 – 16), such as zirconium tetra(tert-butoxide) (Pg. 8, Lines 1 – 25, Pg. 12, Lines 8 & 22, Pg. 16, Line 7, Pg. 25, Line 19).
Regarding claims 10 – 13 & 24, Schwartz et al. teach the phosphonic acid contains functionality adapted for cell binding (Pg. 5, Lines 14 – 16). The phosphonic acid comprises one or more functional groups selected from the group consisting of polyol moieties, sugar alcohol moieties, hydroxyl functional groups, amino functional groups, carboxylic acid functional groups, carboxylate ester functional groups, phosphonic acid functional groups, phosphonate functional groups, ether functional groups, alkyne functional groups, azide functional groups and thiol functional groups (Pg. 4, Lines 6 – 30 & Pg. 6, Lines 7 – 25) (claim 11), more preferably an α,ω-diphosphonic acid (claims 12 & 24), such as 1,4-butanediphosphonic acid (Pg. 4, Line 12, Pg. 6, Lines 6 – 7) (claim 13).
Regarding claims 14 – 15, Schwartz et al. teach cells are attached to the construct to form an extracellular matrix (ECM) aligned with the (SAMP) pattern using shadow mask technique (Pg. 5, Lines 21 – 23, Pg. 13, Line 26 – Pg. 15, Line 14, & Fig. 2). 
With regard to claim 16, Gingras teaches the cells grown on the scaffold may be fibroblasts (Col. 3, Lines 23 & 58). Schwartz et al. teach the cells comprise NIH 373 fibroblasts (Pg. 13, Line 26, Pg. 14, Line 9).
Response to Arguments
Applicant argues, “Mata requires not only holes, but columns as well in his 2D scaffolds to provide a gap between stack 2D layers in which cells may grow in his 3D scaffold structure. However, the present claims are directed to a 3D construct of stacked layers of coated 2D constructs consisting of a biocompatible substrate consisting of a polymer base layer having a pattern of holes therethrough extending across the 2D surface, with a layer of cell-adhesive organometallic/phosphonate adduct coating the surface of the polymer base layer in micron-dimensioned continuous parallel stripes” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim language does not preclude the presence of columns formed within the polymer base layer taught by Meta et al. Additionally, Applicant’s claims and specification do not explicitly teach the polymer base is flat or absent of physical features besides the pattern of holes.
Applicant argues, “Fourth, in contrast to the alleged disclosure of Millipore Sigma, the following definition of confluence/confluent monolayer, found in the Encyclopedic Reference of Genomics and Proteomics in Molecular Medicine, discloses that no percentage is required to understand when confluence is reached:
‘Confluence monolayer refers to cells in tissue culture, e.g. epithelial cells, which form a cohesive sheet comprising a single cell layer filling the entire surface area of the bottom of the culture dish. Cells have then reached confluence.’

Thus, in the cell biology arts it is commonly understood by one of ordinary skill that, in the absence of association with a percentage or the term ‘fully,’ the term fully confluent, which is equivalent to 100% confluence. When confluence is less than 100%, that [m]ust be specified” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim states “wherein said micron-dimensioned parallel stripe-patterned layer is dimensioned to…allow the cells to grow to confluence.” In other words, the claim 1 does not require the reference to teach cells that have grown to confluence. Instead, claim 1 requires allowing the cells to grow to confluence as a result of the claimed micron-dimensioned parallel stripe-patterned layer coated on a biocompatible substrate comprising a pattern of holes. Applicant’s claim language does not require the presence of actual cells grown to confluence, but merely the capability of cell growth to confluence.
The combined teachings of Mata et al. & Schwartz et al. teach a substrate comprising apertures, and cell adhesive continuous stripe-patterned layers. As discussed in the rejection above, Schwartz et al. teach the same types of cells (NIH 3T3 fibroblasts) based on a SAMP adhesive and stripe-pattern (30 µm wide and 30 µm between) as taught in Applicant’s specification. Additionally, the cells are grown on the same type of substrate (PEEK). Therefore, the 3D construct taught by the cited prior art allows for the cells to grow to confluence.
Additionally, Applicant’s cited reference teaches confluence is achieved when the cells grow across the “a single cell layer filling the entire surface area of the bottom of the culture dish.” The bottom of the culture dish does not include the walls of the culture dish. Similarly, the entire surface area of the bottom of the polymer substrate/base 
Applicant argues, “Also, as disclosed in Schwartz, it is unexpected and surprising to the inventors to observe that the holes in the presently claimed stacked 2D sheets did not interfere with cell alignment on the chemical pattern of organometallic/phosphonate adduct stripes, even though the holes created voids in the chemical pattern on each layer which provide geometric clues that the cells are able to overcome in order to align with and grow to confluence in register with the chemical pattern, and thereby provide the desired aligned ECM. There is nothing in the prior art to suggest that this is possible. One of ordinary skill in the art would expect a patchy layer of cells to form, interrupted by the holes in the substrate” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the teachings of the prior art teach a structure similar to Applicant’s claimed 3D construct. In response to applicant's argument that one of ordinary skill in the art would not expect the holes in the 3D stack to not interfere with cell alignment on the chemical pattern and grow the confluence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781